DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 06/09/2021 and interview held with Mr. Philippe Signore (43,922) on 6/16/21.  Claims 1, 11, and 15 have been amended in an examiner’s amendment.  Claims 1-5, 7-15 are currently pending and have been allowed.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Philippe Signore (43,922) on 6/16/21.

Amendments to the Claims:

This listing of claims will replace all prior versions, and listings, of claims in the application:

Claim 1 (Currently Amended):  A distributed optical job and manufacturing computation system comprising:

a lab management system in communication with the lens design system, the lab management system configured to send the optical lens design request to the lens design system, wherein the lens design system is configured to determine optical manufacturing data in response to the optical lens design request, and wherein the lens design system is configured to communicate the optical manufacturing data and manufacturing logic to the lab management system; 
a plurality of optical manufacturing equipment in communication with the lab management system, wherein the lab management system  is configured to manage the workflow of optical jobs using the plurality of optical manufacturing equipment;
wherein the lab management system is configured to associate at least optical manufacturing data to a manufacturing logic; and
the manufacturing logic are configured to be notified as soon as the optical manufacturing data are updated,
wherein a Job Computation Block (JCB) comprises logic (MCBs) and the optical manufacturing data being combined,
wherein the JCB is configured to run the manufacturing logic code required to adjust the original data and configured to send the corrected data to the manufacturing equipment, 
the JCB is also configured to re-calculate any manufacturing data impacted by a change, 
wherein the JCB is configured to return then the updated manufacturing parameters for operation back to the manufacturing equipment, and
wherein autonomous MCBs are configured to send update requests to the LDS to see if any new algorithm or update is released.

Claim 2 (Original):  The distributed optical job and manufacturing computation system of claim 1, further comprising a lab network that includes at least one server, wherein the lab network is configured to communicate with the lab management system and the plurality of optical manufacturing equipment.

Claim 3 (Previously Presented):  The distributed optical job and manufacturing computation system of claim 1, wherein the manufacturing logic is stored and executed at the lab management system.

Claim 4 (Original):  The distributed optical job and manufacturing computation system of claim 2, wherein the manufacturing logic is stored and executed on the lab network.

Claim 5 (Previously Presented):  The distributed optical job and manufacturing computation system of claim 1, wherein the manufacturing logic is stored and executed by at least one of the plurality of optical manufacturing equipment.

Claim 6 (Cancelled). 



Claim 8 (Previously Presented):  The distributed optical job and manufacturing computation system of claim 1, wherein the manufacturing logic comprises logic that enables the modification of optical manufacturing data for a particular equipment along a process line associated with the optical job.

Claim 9 (Original):  The distributed optical job and manufacturing computation system of claim 8, wherein the manufacturing logic comprises logic that also enables the modification of optical manufacturing data for subsequent equipment along the process line associated with the optical job.

Claim 10 (Original):  The distributed optical job and manufacturing computation system of claim 9, wherein the manufacturing logic comprises logic for at least one of an optical lens blocker to recalculate blocking parameters for the optical job based on conditions of the optical lens blocker, re-computing the optical manufacturing data for a different manufacturing process, and calculating updated generating and engraving parameters based on a measurement of a position of a lens on a surfacing block.

Claim 11 (Currently Amended):  A computer-implemented method for modifying optical manufacturing data, the method comprising:

modifying the optical manufacturing data using distributed manufacturing logic to generate modified optical manufacturing data;
wherein a lab management system is configured to associate at least optical manufacturing data to a manufacturing logic; and
the manufacturing logic are configured to be notified as soon as the optical manufacturing data are updated,
wherein the optical job is associated with a Job Computation Block (JCB),
wherein the JCB comprises manufacturing logic (MCBs) and the optical manufacturing data being combined,
wherein the JCB is configured to run the logic code required to adjust the original data and configured to send the corrected data to the manufacturing equipment, 
the JCB is also configured to re-calculate any manufacturing data impacted by a change, 
wherein the JCB is configured to return then the updated manufacturing parameters for operation back to the manufacturing equipment, and
wherein autonomous MCBs are configured to send update requests to the LDS to see if any new algorithm or update is released.

Claim 12 (Original):  The computer-implemented method of claim 11, further comprising using the modified optical manufacturing data in the manufacturing of the optical job.



Claim 14 (Original):  The computer-implemented method of claim 11, wherein the distributed manufacturing logic comprises logic for re-computing the optical manufacturing data for a different manufacturing process.

Claim 15 (Currently Amended):  A lens design system (LDS) comprising:
memory configured to store computer executable instructions and data; 
a network interface configured to enable the LDS to communicate data with at least one networked device; and
a processor for executing the computer executable instructions, wherein the computer executable instructions comprises instructions for:
determining optical manufacturing data in response to receiving an optical lens design request from a lab management system; 
communicating the optical manufacturing data and manufacturing logic to the lab management system;
wherein the lab management system is configured to associate at least optical manufacturing data to a manufacturing logic; and
the manufacturing logic are configured to be notified as soon as the optical manufacturing data are updated,

wherein the JCB is configured to run the logic code required to adjust the original data and configured to send the corrected data to the manufacturing equipment, 
the JCB is also configured to re-calculate any manufacturing data impacted by a change, 
wherein the JCB is configured to return then the updated manufacturing parameters for operation back to the manufacturing equipment, and
	wherein autonomous MCBs are configured to send update requests to the LDS to see if any new algorithm or update is released.  
REASONS for ALLOWANCE

Claims 1-5, 7-15, as amended herein, are allowed.
The claims considered eligible subject matter because the claims are not directed to an abstract idea.  The rejections under 35 U.S.C. 103 of claims 1-5, 7-15 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Nishimura (US 2016/0011437 A1), a spectacle lens design system, including: an eyeball rotation center determination means that identifies an corneal apex position of an eye of a subject based on an image photographed by a predetermined photographing apparatus and determines an eyeball rotation center position of the subject based on the identified corneal apex position; a visual line information calculation means that calculates visual line information of the subjected defined when the subject watches a visual target disposed at a predetermined position, based on the eyeball rotation center position determined by the eyeball rotation center determination means and the position of the visual target; and a shape design means that designs a shape of a spectacle lens based on 

B. Samukawa et al. (US 2014/0302749 A1), a lens edging system that includes a calculation switching section configured to switch a setting of a calculating section so as to select either one of a first calculating section and a second calculating section for calculating edging shape data, and a data acquisition section configured to acquire the edging shape data calculated by the second calculating section from the edging control terminal, wherein when the calculation switching section switches the setting of a calculating section so as to select the second calculating section for calculating the edging shape data, the edging shape data calculated by the second calculating section is acquired by a data acquisition section, and a lens edging section performs edging using the acquired edging shape data

C. Fonte et al. (US 2015/0055085 A1), a system for creating fully custom products from scratch without exclusive use of off-the-shelf or pre-specified components where a computer is communicatively coupled with the image capture device and configured to construct an anatomic model of the user based on the captured image data and/or 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624